Citation Nr: 1313082	
Decision Date: 04/19/13    Archive Date: 05/02/13

DOCKET NO.  09-13 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to November 1969, to include service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In the rating decision, the RO denied the Veteran's petition to reopen a claim of entitlement to service connection for PTSD and depression.

Based on the medical evidence of record, the Board has recharacterized the issue of entitlement to service connection more broadly to include entitlement to service connection for an acquired psychiatric disability.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

In an April 2009 VA Form 9, Appeal to the Board, the Veteran requested a hearing before a Veterans Law Judge at the RO.  However, in a July 2009 statement, he indicated his intention to withdraw his request for a hearing.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.702 (2012).  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The merits of the claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder, are addressed in the REMAND portion of the decision below and the issue is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  An unappealed October 2004 rating decision denied entitlement to service connection for PTSD.  There was no additional evidence or information received pertinent to a psychiatric disorder within one year of that rating decision.

2.  The evidence received since the October 2004 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for an acquired psychiatric disorder, to include PTSD.


CONCLUSIONS OF LAW

1.  The October 2004 rating decision, which denied entitlement to service connection for PTSD, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012). 

2.  The evidence received subsequent to the October 2004 rating decision is new and material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Given the decision below, a detailed explanation of how VA complied with the Veterans Claims Assistance Act of 2000 is unnecessary at this time.

Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for PTSD requires a medical diagnosis of the disorder, credible supporting evidence that the claimed in- service stressor actually occurred, and a link, as established by medical evidence, between the current symptomatology and the claimed in-service stressor. 38 C.F.R. § 3.304(f). 

The evidence necessary to establish the occurrence of a stressor during service to support a diagnosis of PTSD will vary depending upon whether the veteran engaged in "combat with the enemy" as established by official records, including recognized military combat citations or other supportive evidence.  If the VA determines that the veteran engaged in combat with the enemy and the alleged stressor is combat related, then the veteran's lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required, provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with the circumstances, conditions or hardships of service."  38 U.S.C.A. § 1154(b).  If, however, the VA determines that the veteran did not engage in combat with the enemy, or that the veteran engaged in combat with the enemy, but the alleged stressor is not combat related, the veteran's lay testimony by itself, is insufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain credible supporting evidence that corroborates the veteran's statements or testimony.  Cohen v. Brown, 10 Vet. App. 128 (1997). 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (2012). 

Generally, a claim which has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

In this case, service connection for a psychiatric disorder, including PTSD, was denied in an October 2004 rating decision.  The Veteran was informed of the decision and of his appellate rights, but he did not file a notice of disagreement.  No additional evidence or information was received within one year of the issuance of the October 2004 rating decision that pertained to a psychiatric disorder, and the appellant did not appeal.  Hence, the October 2004 rating decision is final.  38 U.S.C.A. § 7105.

In March 2008, the Veteran requested to reopen his claim of entitlement to service connection for PTSD.  The September 2008 rating decision currently on appeal denied that claim finding that new and material evidence had not been submitted.

The evidence at the time of the October 2004 rating decision included the Veteran's service treatment records, which did not show that any psychiatric disorder was diagnosed during service; statements from the Veteran; VA treatment records; Social Security Administration records; and an October 1998 hearing transcript.

In the October 2004 rating decision, VA, in pertinent part, denied service connection for a psychiatric disorder primarily on the basis that no in-service stressor could be verified based on the evidence of record showing that the Veteran was not treated for any neurosis or psychiatric disorder during service.  The RO also noted the Veteran's claimed stressors, but noted that a VA examination in May 1998 found that they were insufficient to cause posttraumatic stress disorder.

The evidence associated with the claims file subsequent to the October 2004 rating decision includes additional VA treatment records.  The new evidence also includes a May 2004 report from Catawba Community Mental Health which diagnosed delayed onset posttraumatic stress disorder based on the appellant's self reported in-service stressors.  Further, in 2008, the Veteran identified individuals who reportedly witnessed certain events which allegedly occurred in basic training which the appellant believes are responsible for his current psychiatric disorders.

The Board has reviewed the evidence associated with the claims file since October 2004, and finds that records from Catawba Mental Health, as well as the appellant's additional stressor information, taken together with the rest of the evidence of record, constitute new and material evidence.  This evidence is certainly new, in that it was not previously of record.  Further, this evidence shows that the appellant has been diagnosed with posttraumatic stress disorder based on his claimed stressors, for which he has provided further information. 

The Board must presume the credibility of this evidence for the purpose of determining whether it constitutes new and material evidence.  The Board may not assess its probative weight in relation or comparison to other evidence for reopening purposes.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Given these facts, the Board finds that new and material evidence has been submitted. 

The claim is reopened.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for an acquired psychiatric disorder is reopened.



REMAND

VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

In this case, the Veteran contends that his current psychiatric disorders, including posttraumatic stress disorder, are related to various stressful and traumatic events during his service.  

The Veteran's service treatment records are negative for any complaints, treatment, or diagnosis of depression or other psychiatric disorder.  However, post-service treatment records document diagnoses of PTSD, depression, an anxiety disorder, and a personality disorder.  

The evidence throughout the claims file shows that the Veteran reported having several stressors in service, which he believed caused his PTSD symptoms.  Specifically, he alleged that five separate incidents in service caused his current psychiatric symptoms.  First, he stated that during boot camp, he was "humiliated" and physically abused by a Sergeant in front of four companies.  He stated that he was ordered to perform push-ups upside down on a staircase, run around the perimeter of the companies, run through the woods, perform running figure eights around light poles until he passed out, and march 15 miles while holding his rifle above his head.  Second, he reported that, during boot camp, the back gate of a truck was released for soldiers to exit and he was trampled on by the other soldiers.  Third, he stated that, during basic training, he was attacked by five soldiers while he was showering.  Fourth, he stated that, during his Vietnam service, three or four members of his unit were sent to the highest point in Long Binh to look for Viet Cong who penetrated the perimeter.  He reported that they were given no ammunition and they were only supplied with a radio.  Fifth, he alleges that he was involved in a Jeep accident in Vietnam.   

The Board concludes that a VA examination and medical opinion are necessary to determine whether the Veteran has a current psychiatric disorder, to include PTSD and a depressive disorder, and if so, whether such disorders are related to his military service.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should request that the Veteran identify the names, addresses, and approximate dates of treatment for any VA and non-VA health care providers who have treated him for any psychiatric disorder since 2008.  After obtaining any necessary authorization, the RO should attempt to obtain copies of pertinent treatment records identified by the Veteran in response to this request that are not already contained in the claims file.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  The RO should send to the Veteran and his representative a copy of the PTSD Questionnaire and ask them to submit further details about each and every claimed stressful in-service event that purportedly caused his claimed PTSD.  The Veteran must do his utmost to provide VA with the date and place of any and all purported in-service stressors, the names and units of all other personnel involved, and all other pertinent details pertaining to the event(s).  

3.  The Veteran should be advised that he should personally attempt to contact any known witness to any claimed stressful event, and attempt to secure statements verifying the events he has described in support of his claims.  

4.  Thereafter, the Veteran should be afforded a VA psychiatric examination to determine the nature and etiology of any diagnosed psychiatric disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, but should include psychological testing, including PTSD sub scales.  The examining psychiatrist is to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  The examiner must review the appellant's Virtual VA file. 

The examiner should identify any current psychiatric disorder, to include whether the Veteran has a depressive disorder and/or posttraumatic stress disorder.  For each diagnosed disorder other than posttraumatic stress disorder, the examiner must opine whether it is at least as likely as not the disorder is causally or etiologically related to the Veteran's military service. 

With respect to posttraumatic stress disorder, the RO must provide the examiner with a summary of any independently verified in-service stressors, and the examiner must be instructed that only these events and any stressors related to fear of hostile military or terrorist activity may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.  If there is a verified stressor or there is a stressor related to fear of hostile military or terrorist activity consistent with his service, the examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If posttraumatic stress disorder is an appropriate diagnosis, the examiner must comment upon the link between the current symptomatology and any verified in-service stressor, including the fear of hostile military or terrorist activity. 

A clear rationale for all opinions must be provided, as is a clear discussion of the facts and medical principles involved.  

5.  The Veteran is to be notified that it is his responsibility to report for any examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158 , 3.655 (2012). 

6.  After the development requested has been completed, the AMC/RO must review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that the psychiatrist documented his/her review of all pertinent records to include all records on Virtual VA.  If the report is deficient in any manner, the AMC/RO must implement corrective procedures at once.

7.  Upon completion of the above requested development and any additional development deemed appropriate, readjudicate the issue of entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder.  All applicable laws, regulations, and theories of entitlement must be considered.  If the benefit sought on appeal remains denied, the appellant and his representative must be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


